Title: From George Washington to James Mercer, 8 January 1774
From: Washington, George
To: Mercer, James



Dear Sir,
Mount Vernon Jany 8th 1774

Your Letter of the 1st Instt, came to my hands yesterday, only—I am very glad to find that you settled the business with Lord Fairfax so much to your satisfaction; I cannot in this Letter, fix upon a time to attend the division of the Bullrun Land being in hourly expectation of seeing Captn Crawford, with whom I have some business to transact, and a time ⟨mutilated⟩ upon my Ohio Lands, which must, in a great measure, regulate my other appointments—In short, as I could wish to make the time as agreeable as possible, to you & Mr Rose, I cannot but consider myself as a little unfavourably situated, being obliged to attend the wedding of my Ward some time about the first of next Month. expect Colo. Bassett & his Family here about the first of the Month after—and, early in April (under my present Intention) think of setting for the Ohio. As

soon however as I can with any sort of precision write to you on this head, you may expect to hear from me.
I should be exceeding well satisfied with a Copy of the rough Deed you gave me, myself, but I submit it to you whether I can, with propriety send any Paper to Mr Montague that does not come regularly attested from the Office, for I will suppose for a moment that the Original never can be produced, and the Court, or the Clerk, should object to the rough Copy, would not Mr Montague think very strangely of me, to send Papers for Copies, which are not acknowledged to be in existance? I therefore think, unless Mr Mason can produce the original, it would be best to get the other receivd into the Office, before any Copy is sent, or report the matter as it stands, to Mr Montague, which will not, I think, say much for our Secretary may ⟨mutilated per⟩haps, in case of a difficiency, open a door to a fresh dispute, respecting the legality of this Record.
I am greatly surprizd at the Issuing of another attachment & Proclamation; how to acct for it, I am sure I do not know; but shall begin to think my business very poorly, &, considering the Importance of it, very unfortunately attended to, if it goes on at this rate being told by Mr Everard, that if I did not take care, judgment would be given before I was aware of it, if the matter was delayed in the manner it had been—This last process, though not yet Servd, really astonishes me, for both my wife & self swore to the answer at Colo. Bassetts, and, when I offer’d to see it deliverd into the Secretary’s Office, in order that I might be sure of its getting safe to hand, Colo. Pendleton said no, that he had many other Papers to go to the Office, & would send them altogether; how then am I to acct for this Proclamation? & what more can I do?
Your Steward has led you, and you me, into a mistake about the qty of wheat at Marlborough; by telling me, as I came up, that you were sure there was a thousand Bushels ready, & finding the weather like to set in bad I immediately sent up to Alex⟨andria (⟩upon my return home) after ⟨mutilated⟩ and finding only one there (carrying 1200 Bushels) I could engage it upon no other terms than Insuring the freight of 1000 certain; whereas the quantity is under Eight hundred, & I have the difference, dead freight, to pay.
With this Letter, you will receive your Brothers Patent for the

first quantity of Land allowed him, in the distribution of the 200,000 acres; the Patent for the Second quantity, in wch he is (as we all are) joind with others, I have not yet got—The reason of my ⟨sending you⟩ the Patent now, is, that you may compare the Tenor of the Patent, with the Words of our Act of Assembly, respecting the Saving of Land & let me know, in case the New Colony should take place, whether (as I am satisfied we have no favour to expect from the Proprietors thereof, & the matter must be determind in there Government) we shall not be rigidly confind to the Words of the Grant, or whether any of the modes prescribd by the Act of Assembly will answer. If you are in any doubt about this matter, as I own I am, I should be glad, as it is a matter of some Importance, if you wd take the best advice you can upon it, and let me know the result; for as this Colony is yet, in the opinion of some to take place, it behooves the Patentees under the Proclamn aforesaid, to proceed safely in their operatio⟨ns⟩.
I heartily ⟨mutilated⟩ you ⟨mutilated⟩ the Compliments of the Season, and the return of many happy New Years, being very sincerely Dr Sir Yr Most Obedt Hbe Ser.

Go: Washington


P.S. The bearer is a Servant of Mr Browns of King Wm on his return home, which I mention that, in case you should think it necessary to write to ⟨illegible⟩ you may embrace the oppy of doing so by him.

